Case 7:18-cv-00132-O-BP Document 53 Filed 11/02/20                  Page 1 of 1 PageID 2013



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                 WICHITA FALLS DIVISION

WILLIAM COLLINS,                                 '
TDCJ No. 2023678,                                '
                                                 '
                         Petitioner,             '
                                                 '
v.                                               '       Civil Action No. 7:18-cv-132-O-BP
                                                 '
BOBBY LUMPKIN, Director,                         '
Texas Department of Criminal Justice,            '
Correctional Institutions Division,              '
                                                 '
                         Respondent.             '

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       This is a habeas action brought pursuant to 28 U.S.C. ' 2254. Petitioner seeks a stay of
proceedings in order to return to state court to exhaust his state habeas remedies. See ECF No. 41.
The United States Magistrate Judge entered his Findings, Conclusions, and Recommendation in
which he recommends that Petitioner’s Motion to Stay be denied. See ECF No. 44. Petitioner has
filed objections. See ECF No. 51.
       The District Court reviewed de novo those portions of the Findings, Conclusions, and
Recommendation to which objections were made and reviewed the remaining Findings,
Conclusions, and Recommendation for plain error. Finding no error, I am of the opinion that the
findings of fact, conclusions of law, and reasons for denial set forth in the Magistrate Judge’s
Recommendation are correct and they are hereby adopted and incorporated by reference as the
Findings of the Court.
       For the foregoing reasons, Petitioner’s Motion to Stay (ECF No. 41) is DENIED.

       SO ORDERED this 2nd day of November, 2020.


                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE
